Opinion
issued March 8, 2012.
 

 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-10-00438-CV
 

 
ASHLEY GIPSON, Appellant
 
V.
 
RODERICK RIGGANS, Appellee
 

 
On Appeal from the 245th District Court
Harris County, Texas
Trial Court Cause No. 2004-67644
 

 
MEMORANDUM
OPINION




Appellant Ashley Gipson has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was subject
to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.